Citation Nr: 0118573	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeals from January 1999 and March 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, wherein the RO denied the 
veteran's claims of entitlement to service connection for 
PTSDand for a left knee disorder, respectively.


REMAND


Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist.  This law applies to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Thus because of the change in the law eliminating the 
requirement of a well-grounded claim, and mandating full 
development, the RO must adjudicate this claim under the 
current statute.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Prior to determining the veteran's claims for entitlement of 
service connection for PTSD and a left knee disorder, VA must 
ensure that it has fulfilled its duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  

1.  PTSD

The veteran contends the RO erred by failing to grant service 
connection for PTSD.

The veteran served in Vietnam and his military specialty was 
communication center specialist.  Although he does not have a 
military specialty, decorations, or medals suggestive of 
combat, he contends that his unit, Company C of the 52d 
Signal Battalion, was under heavy enemy attack in January 
1968.  In addition, the veteran stated that he was present 
during the wounding or killing of Specialist [redacted].  The RO 
should attempt to have the United States Armed Services 
Center for Research of Unit Records (USASCRUR) verify these 
alleged stressors.

If the veteran's stressors are verified, then he should be 
afforded a VA psychiatric examination to determine the 
etiology of his PTSD.

2.  Left Knee

The veteran contends the RO erred by failing to grant service 
connection for a left knee disorder.  Service medical records 
reflect treatment for a left knee disorder in 1966, with a 3-
year history of recurrent dislocations.

The veteran stated that he received treatment from the VA 
Medical Centers (VAMC) in New York City, Augusta, Georgia, 
Columbia, South Carolina, and a South Carolina Vet Center.  
He also alleges that the Dorn VAMC in Columbia had lost the 
records dated from 1979 to 1998.  Despite this, the RO should 
attempt to obtain these records once more as well as the 
records from the other VAMCs.  Since VAMC records are within 
the Secretary's control, and could reasonably be expected to 
be part of the record, they are deemed to be constructively 
part of the record on appeal and must be obtained.  Dunn v. 
West, 11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

The Board notes that the veteran has not undergone a VA 
orthopedic examination in connection with his claim, he 
should be afforded these examinations in order to obtain a 
medical opinion with regard to the etiology of his current 
left knee disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including lay statements from anyone who 
served with him, or has recollections of 
the events said to be the source of the 
claimed stressors.  The RO should also 
contact the veteran and obtain the names 
and addresses of all medical care 
providers, VA and private who treated the 
veteran for PTSD and a left knee disorder 
since service.  Of particular interest 
are records from the VA Medical Centers 
in New York City, Columbia, South 
Carolina, and Augusta, Georgia as well as 
the Vet Center in South Carolina.  After 
securing the necessary release, the RO 
should obtain these records for 
association with the claims folder.

2.  The RO should review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary, 
together with a copy of his personnel 
records should be sent to the USASCRUR 
for verification of the reported 
stressors to include activities of 
Company C of the 52d Signal Battalion 
during the month of January 1968 and the 
wounding or killing of Specialist [redacted].  
In addition, the RO should utilize any 
additional resources available that might 
support the veteran's alleged stressors. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4. Following the receipt of the USASCRUR 
report, and the completion of any 
additional development deemed necessary 
by the RO, a specific determination must 
be made, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record.  This report 
is then to be added to the claims folder.  
If it is determined that the veteran was 
exposed to one or more stressors, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
folder must be made available to the 
psychiatrist prior to the examination so 
that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  Such tests as the psychiatrist 
deems necessary should be performed, to 
include psychological testing.  The 
psychiatrist should take a complete 
history from the veteran and then express 
an opinion for the record on whether the 
veteran's claimed stressors from his 
military service are etiologically 
related to his current PTSD.  The 
examining psychiatrist should 
specifically identify which stressors are 
linked to any diagnosed PTSD, with 
reference to the stressor(s) determined 
by the RO to be established by the 
record.  The clinical findings and 
reasons upon which the opinion is based 
should be clearly set forth in the 
report.  The examination and the report 
thereof should be in accordance with DSM-
IV.  The veteran is hereby advised that 
failure to report for the scheduled VA 
examinations without good cause shown may 
have adverse effects on his claims.

5.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to ascertain the nature and etiology of 
his left knee disorder.  The claims file 
must be made available to and reviewed by 
the examiner prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  Any test or 
studies deemed appropriate by the 
physician to make this determination 
should be undertaken.  After reviewing 
the record to include the service medical 
records, the physician should provide an 
opinion as to whether it is at least as 
likely as not that any currently found 
left knee disorder is etiologically 
related to service and the complaints 
reported therein, including whether any 
preexisting left knee disability was 
aggravated during service.  The physician 
should set forth in detail all findings 
that provide a basis for the opinion.

6.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



